SE ——

ique Démocratique du Congo

Tsangi, le 11 ln
| \w)

inistère des Affaires Fi iè >: "
oncières N2,469,3/MIN/AFF -F/CTI/TSH0,

Direction des Titres Immobiliers 1/59/015.

Circonscription Foncière de/ TSHOFO I. #

Transmis copie pour info ï à
TL rmati. ;
Division de g TlTkbS LMMObLiu ERg 4

- Monsieur le Directeur Chef de

| LSANGI/ Service
= des Titres I
ns s mmOBiki —

Monsieur |? POW mére de je dmta tete
Annexe : Frs de, de Territoire de Basoko.-
Réf. V/0.M/N* »G/060/015 pu 29/07/ Monsieur le Chef de Division

EAN Ca

Objet : Projet Contrat d'Emphytéose a TS à gehopo I.
Pañcelle n° : $,R.928.— Re

: Localité Bolenso V.-

ji ii ‘Territoire de Basoko.- a lomsieur le Birecteur Général de

Hôtel des Monnaies/

la Société Plantetions et------
Me, Méé, M Huileries du Congo S.A (PHG)
; in àaKINSHALSA—

J'ai l'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment
Signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° 8-R.928.- ;
située dans le£oA#dñé, Territoire de Basoko, Localité Bolemko V---— 2"
que vous occupez en vertu de : Sertificat é'Enregistrenent Vol-9x,99 Po119 Me
du vingt-quatre août mil meuf cent cinquante-cinqg-

Je vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous
et répartie comme suit :

- Prix de référence du terrain : _FG 92.042,00
- Taxe d'établissement du contrat 5 OX XXE XIE
- Taxe de P.V. de mise en valeur De Li 132220 D À
- Taxe de Certificat d'enregistrement . F6 7e740,09
- Note d'usage ! __XEXAXEIAEXEXX
- Frais de mesurage et bornage : _FG 43 710,09
- Frais de consultation : _FG 43.950,00
- Frais croquis sa : nee
È i isoire à AA IOEENARRE
47 Ode ay31/12/2015 : 5g 18.405,00
TE
A DEDUIRE : montant déjà payé suivant quittance n° &e 634% du AT lao1Res, =
TOTAL porcs unie res
è Il itre
Montant que je vous prie de bien vouloir verser en espèces entre les mains du SR
Immobiliers de o I à ISANGI ou au compte n° 11.050/1524 auprès de

Centrale du Congo à KISANGANT.— SR RTL

temps que les deux exemplair.

ns
présente lettre, ainsi que} fchesana ÿ
E LA

Veuillez agréer,

Conservateur
een-Vicky

ÆPUBLIQUE DEMOCRATIQUE DU CONGO

MINISTERE DES AFFAIRES FONCIERES
M CIRCONSRIPTION FONCIERE TSHOPO |
DIVISION DES TITRES IMMOBILIERS
ISANGI
Méls : 0811480087 — 0810126700

Objet : Projet Contrat à la signature
Terrain n° S.R 928
Territoire de BASOKO
Contrat d'emphytéose

Isangi, le 11 septembre 2015

\e
N° 2.469.3/MIN/AFF/CTI/TSHO/060/2015

Transmis copie pour information à
Monsieur le Comptable Public des Titres
Immobiliers Tshopo 1 à Isangi.

Monsieur le Chef de Ressort de la Direction
Général des Recettes de la Province

Orientale à Basoko

A Monsieur le Directeur Général de la Société

Plantations et Huileries du Congo S.A ( PHC }
à Kinshasa

Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du

29 juillet 2015 par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 928 à
usage agricole, situé dans le Territoire de BASOKO, localité Bolembo V, j'ai l'honneur de vous faire parvenir en
annexe à la présente, deux exemplaires d’un projet de contrat d'emphytéose tout en vous priant de bien
vouloir me les renvoyer dûment revêtus de votre signature sur la rubrique « L'EMPHYTEOTE » accompagnés du

bordereau de versement.

“Taxe d'établissement contrat
" Taxe croquis
“Note d'usage
"Frais techniques
"Frais administratifs
TOTAL A PAYER

Ce contrat est établi aux conditions suivantes :
: FC 4.650.00
: FC 1.860.00
: FC 1.395.00
:FC 930.00
:FC 465.00
: FC 9.300.00

Je vous signale que l'intervention de votre contrat

est conditionn étaillée ci -di lemande de bien
itionnée au payement de la somme détaillée ci-dessus, montant que vous d pe :
rser e irecti éné d Province
vouloir verser en espèces au Guichet Unique de la Direction Générale des Recettes de la

Orientale à Kisangani.

Votre désintéressement sera considéré comme la

renonciation tacite à votre demande qui sera d’ailleurs classée sans suite.

considération distinguée.

Veuillez

agréer, Monsieur, l'assurance de ma

